Citation Nr: 0600396	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  98-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of vision, as 
due to an undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
(GI) problems, as due to an undiagnosed illness.

3.  Entitlement to service connection for uncontrolled body 
shaking and hair loss, as due to an undiagnosed illness.

4.  Entitlement to service connection for allergies, as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1989 to April 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
this case was previously remanded for procedural 
considerations in January 2004, and that the action requested 
in its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  There is objective evidence of chronic disability 
manifested by GI symptoms of diarrhea and bilateral eye 
scotomas due to undiagnosed illness.

2.  Disability associated with uncontrolled shaking, hair 
loss, and allergies have not been shown to be due to 
undiagnosed illness and such disability is otherwise not 
causally linked to service.






CONCLUSIONS OF LAW

1.  Undiagnosed illness manifested by GI symptoms of diarrhea 
and bilateral eye scotomas was incurred in active service in 
Southwest Asia.  38 U.S.C.A. §§ 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2005). 

2.  Disability associated with uncontrolled shaking, hair 
loss, and allergies is not secondary to undiagnosed illness 
and was not otherwise incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
claims file reflects that the veteran has been advised on 
multiple occasions of the evidence necessary to substantiate 
his claims.  

First, in the March 1996 rating decision that originally 
denied the claims and the June 1998 statement of the case, 
the veteran was notified of his need to submit evidence of 
relevant current disability that was related to service.

In addition, the July 2000 supplemental statement of the case 
advised the veteran that the claimed disabilities were not 
shown to have occurred in or be caused by service.

Moreover, in a letter dated in March 2001, the veteran was 
advised of the evidence necessary to substantiate his claims 
for service connection, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, following the receipt of the veteran's Social 
Security Administration (SSA) disability claim records, the 
Board remanded the case in January 2004 for procedural 
considerations, and in April 2004, the veteran was provided 
with another VCAA notice letter that advised the veteran of 
the evidence necessary to substantiate his claims, and the 
obligations of VA and the veteran in obtaining that evidence.  
Id.  

Finally, a May 2005 supplemental statement of the case 
notified the veteran that he had not submitted evidence of 
current chronic disability and/or that such disability was 
related to active service.

Although the March 2001 and April 2004 VCAA notice letters 
came after the initial rating decision that denied the 
claims, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that while a May 2005 report of contact 
reflects that the veteran's representative advised the RO 
that the veteran had not received the April 2004 VCAA notice 
letter and had also received relevant treatment that he 
wanted considered in his current appeal, there is a notation 
on the report that another copy of the April 2004 letter was 
sent to the veteran at his most recent address of record in 
June 2005.  The Board additionally observes that the veteran 
was provided with an earlier VCAA notice letter in March 
2001.  

Although the veteran's representative has requested a 
continuance of the appeal, the Board does not find that 
further delay in the consideration of this appeal is 
warranted, especially where the veteran has not provided the 
identity and location of the medical care providers that he 
alleges are in the possession of recent relevant treatment 
records.  The Board additionally notes that the veteran has 
been provided with the applicable law and regulations, and 
neither the veteran nor his representative has indicated any 
intention to provide any additional evidence in support of 
the veteran's claims.

Finally, with respect to the veteran's claims for undiagnosed 
illness manifested by GI symptoms of diarrhea and bilateral 
eye scotomas, since the Board has decided to grant service 
connection for disability manifested by GI symptoms of 
diarrhea and bilateral eye scotomas, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The veteran's DD Form 214 reflects that the veteran was the 
recipient of the Southwest Asia Service Medal and Kuwait 
Liberation Medal.

Service medical records reflect that in March 1989, the 
distant visual acuity in each eye was correctable to 20/20, 
and the veteran was noted to be highly myopic.  In April 
1989, the veteran's unaided visual acuity was 20/400, 
bilaterally, and corrected, 20/25.  

In June 1990, the veteran complained of stomach cramps and a 
burning sensation in his stomach for the previous week.  He 
also noted that he had diarrhea at the rate of three times a 
day.  The diagnosis was viral gastroenteritis.  Approximately 
one month later, the veteran complained of an upset stomach 
and nausea, and the assessment was viral syndrome.  

In November 1990, the veteran complained of nausea, a runny 
nose, and sore throat.  The assessment was upper respiratory 
infection.  In January 1993, the veteran had the same 
complaints and assessment.  Separation examination in 
February 1993 revealed uncorrected and corrected bilateral 
visual acuity of 20/200 and 20/15, respectively.  The veteran 
reported a history of eye trouble but denied a history of 
chronic or frequent colds, ear, nose, or throat trouble, hay 
fever, stomach or intestinal trouble, or neuritis.  

During a VA hospitalization in September 1995, it was noted 
that the veteran reported a four month history of an 
intermittent blind spot in the center of his visual field 
that was associated with a sharp headache.  During this 
admission, the veteran did not experience any episode of 
scotoma.  

A statement from M. S., received in November 1995, reflects 
that he had known the veteran since January of 1995, and that 
during this period of time, he had witnessed the veteran 
having visual problems where he could not see for several 
hours.

In a statement dated in November 1995, the veteran indicated 
his complaints included loss of vision, GI problems, that he 
was "very shaky," loss of hair, and that he was "allergic 
to a lot of things."

VA visual examination in December 1995 revealed that the 
veteran's uncorrected distant visual acuity was 20/20-1 in 
the right eye and 20/25-1 in the left.  The best corrected 
distant acuity was 20/20, bilaterally.  The veteran denied 
diplopia and extraocular movements were full, bilaterally.  
Visual testing revealed that the veteran's visual fields were 
full to confrontation.  On Amsler's grid testing, however, 
the veteran had paracentral scotomas, bilaterally.  In the 
right visual field, the veteran had a temporal paracentral 
scotoma.  The scotomas were considered relative scotomas.  
The diagnosis was visual field defects of questionable 
etiology that might be functional and necessitated Goldman 
visual field, and mild refractive error.

VA spine examination in December 1995 revealed that the 
veteran complained of some sharp epigastric pain with 
bloating and belching about two times a month.  The diagnosis 
included symptoms of gastroesophageal reflux.

VA mental disorders examination in January 1996 indicated 
that the veteran complained of losing center vision.

A VA outpatient record from July 1998 reflects that the 
veteran complained of visual changes.  The veteran was 
concerned that this was glaucoma because of pressure in the 
left eye with visual blanks.

Private treatment records from Dr. A. for the period of 
September 1998 to August 2000, reflect that in September 
1998, medication that was prescribed for the veteran's joint 
pain had reportedly given him stomach problems.  In November 
1998, the veteran complained of diarrhea four or five times a 
week for several weeks.  It was further noted that the 
veteran had been fighting with VA to get his injuries rated 
higher and related to the Gulf War, and Dr. A. stated that he 
thought the veteran's injuries were all related to the Gulf 
War.  In February 1999, it was noted that the veteran had a 
lot of diarrhea and some abdominal pain.  

In March 1999, the veteran's chief complaints included 
frequent abdominal pain and diarrhea, and whatever the 
problem was, Dr. A. believed it was a direct relation to the 
gasses from the Gulf War.  In August 1999, the veteran noted 
that he had returned from spending three months in Mexico, 
and again had frequent diarrhea.  In August and September 
1999, his diagnoses included diarrhea.  In October 1999, the 
veteran stated that his diarrhea had cleared, but in January 
2000, the veteran again complained of diarrhea, and the 
examiner could not tell whether or not this was a result of 
the veteran's visits to Mexico.  In April 2000, the veteran 
complained of acid burning in the esophagus, diarrhea, and 
severe dizziness.  Dr. A. thought that most of his problems 
were due to gas expulsion in the Gulf War.  In May 2000, the 
veteran reported frequent diarrhea and that his intestinal 
pain was getting bad again.  In June 2000, the veteran 
complained of diarrhea, which Dr. A. believed could be from 
Mexico, but was most likely related to his other problems.  
In August 2000, the veteran continued to complain of frequent 
diarrhea, and in September 2000, the veteran also complained 
of constant intestinal pain.  Dr. A. commented that the 
veteran's problems were due to his service in the Gulf War.  

In a medical report, dated in October 2000, Dr. A. stated 
that the veteran had vision problems which, whether migraine 
in nature or post-traumatic syndrome type, he did not have 
prior to his service in the Gulf War, nor was there a problem 
with his vision.  

In a January 2001 medical report relating to the veteran's 
SSA claims, the examiner indicated that the veteran had no 
known allergies.  

At the veteran's hearing before the Board in July 2002, the 
veteran testified that he would intermittently lose patches 
of hair, which would later grow back (transcript (T.) at p. 
10).  With respect to his allergies, the veteran more 
particularly noted that had developed a sensitivity to 
deodorant, paint fumes, gasoline, fingernail polish, or any 
other toxic chemical substance (T. at pp. 10-11).  The 
veteran noted that he never had these problems before he went 
to the Persian Gulf (T. at p. 11).  He also noted that he had 
patchy, missing portions of his vision field before his 
headaches would begin (T. at p. 11).  The veteran further 
noted that he had a lot of pain in the intestine area and 
diarrhea on a nearly constant basis (T. at pp. 11-12).  The 
veteran believed that physicians had called this irritable 
bowel syndrome and a number of other things (T. at p. 12).  


II.  Analysis

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2005); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

The Board has carefully reviewed the record and initially 
notes that the evidence reflects multiple diagnoses of 
chronic diarrhea and eye scotomas that were diagnosed in 
September 1995 as visual field defects of questionable 
etiology.  Thus, the Board finds that the requirement of a 
current disability has been met with respect to the veteran's 
claims for GI problems and loss of vision.  

In addition, although the Board has considered the fact that 
such evidence could constitute known diagnoses that would 
preclude entitlement to service connection for chronic 
disability manifested by GI symptoms and eye scotomas as 
undiagnosed illnesses under 38 C.F.R. § 3.317 (2005), the 
Board finds that a careful review of the record does not 
reflect consistent diagnoses or that findings were 
consistently attributed to known diagnoses.

Even more importantly, the Board notes that the veteran has 
consistently complained of each of the above symptoms since 
1995, Dr. A. has diagnosed diarrhea and related this and the 
veteran's visual problems to the veteran's Gulf War service, 
and there is no medical opinion that specifically states that 
the veteran does not have chronic GI symptoms and eye 
scotomas that are related to his service in the Persian Gulf.  

In summary, based on all of the above, the Board finds that 
undiagnosed illness manifested by bilateral eye scotomas and 
GI symptoms of diarrhea have been sufficiently linked by 
competent medical evidence to service, and that service 
connection for chronic disability manifested by eye scotomas 
and GI symptoms of diarrhea is therefore warranted.

However, with respect to the claims for service connection 
for uncontrolled shaking, hair loss, and allergies as due to 
undiagnosed illness, the Board notes that recurrent medical 
findings have not been demonstrated as to these claims, and 
the record does not otherwise contain medical evidence 
linking current chronic disability manifested by uncontrolled 
shaking, hair loss, or allergies to the veteran's active 
service.  In addition, the veteran's statements seeking to 
characterize such symptoms as disabling and/or link them to 
Persian Gulf service, are of little probative value, as the 
veteran has not been shown to have medical training or other 
medical expertise that would enable him to diagnose 
disability manifested by uncontrolled shaking, the loss of 
hair, or allergies and link such disability to the veteran's 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to 38 C.F.R. § 3.317, the Board also finds that 
the record does not demonstrate the type of chronicity with 
respect to the treatment or complaints of uncontrolled 
shaking, loss of hair, and allergies since service, or a 
compensable level of disability, to establish compliance with 
the required showing of objective indications of chronic 
disability during the relevant time period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period.

In this regard, the veteran's reports of uncontrolled 
shaking, patchy hair loss, or allergies have not been 
objectively supported by examination, and whether these 
statements are sufficient to confirm "objectively" a 
"sign" of disability manifested by uncontrolled shaking, 
patchy hair loss, or allergies is, in the Board's view, a 
highly dubious proposition.  Even assuming that the 
regulation contemplates the grant of service connection on 
such lay evidence and without competent medical evidence to 
confirm objectively disability manifested by uncontrolled 
shaking, patchy hair loss, or allergies, the lay evidence 
alone does not demonstrate manifestation to a compensable 
degree.  

There is also no evidence that persuasively shows that the 
veteran has disability that is manifested by uncontrolled 
shaking, patchy hair loss, or allergies which causes material 
impairment in the industrial setting.  Since disability 
manifested by uncontrolled shaking, patchy hair loss, or 
allergies was not present in service and is not shown to a 
compensable degree post service, there is simply no current 
disability to connect to the veteran's active service.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
uncontrolled shaking, patchy hair loss, or allergies.


ORDER

Entitlement to service connection for disability that is 
manifested by GI symptoms of diarrhea is granted.

Entitlement to service connection for disability that is 
manifested by eye scotomas is granted.

Entitlement to service connection for disability manifested 
by uncontrolled shaking and hair loss is denied.

Entitlement to service connection for disability manifested 
by allergies is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


